Citation Nr: 0519564	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date prior to July 31, 
2003, for a grant of service connection for irritable bowel 
syndrome and gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.  He served in the Republic of Vietnam with the United 
States Marine Corps and was decorated with the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection for irritable bowel syndrome and gastroesophageal 
reflux disease, effective July 31, 2003.  The veteran is 
appealing the effective date assigned.


FINDINGS OF FACT

The veteran filed his original claim of entitlement to VA 
compensation for irritable bowel syndrome and 
gastroesophageal reflux disease on April 10, 2003.


CONCLUSION OF LAW

The criteria for an effective date of April 10, 2003 for the 
grant of service connection for irritable bowel syndrome and 
gastroesophageal reflux disease have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  VA also has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As will be further discussed below, because the 
benefit sought is being granted in full (i.e., an earlier 
effective date for a grant of service connection for 
irritable bowel syndrome and gastroesophageal reflux disease 
to April 10, 2003, as per the veteran's contention), the 
notification and duty to assist provisions of the VCAA are 
deemed by the Board to have been fully satisfied.

The veteran's claims file shows that by rating action dated 
in July 2002, he was granted service connection for post-
traumatic stress disorder (PTSD), effective October 31, 2001.  
He was granted service connection for irritable bowel 
syndrome and gastroesophageal reflux disease as secondary to 
PTSD, effective July 31, 2003, by rating action of October 
2003.  He appeals the effective date assigned, specifically 
contending that he filed his original claim for VA 
compensation for a chronic gastrointestinal disability on 
April 10, 2003, and that therefore this should be the 
effective date for his award of service connection for 
irritable bowel syndrome and gastroesophageal reflux disease.

The effective date of an award based on an original claim 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

In the present case, the veteran's claims file shows that he 
first filed a claim for service connection for a 
gastrointestinal disability on April 10, 2003.  Prior to this 
date, the claims file does not show a formal or informal 
claim for VA compensation for a gastrointestinal disability.  
Private and VA medical records dated from 1994 to 2002 were 
submitted to the RO pursuant to a claim for service 
connection for PTSD and other un-related disabilities, and 
these were received by VA in August 2002, September 2002, and 
November 2002.  However, none of these records show treatment 
for, or a diagnosis of a chronic gastrointestinal disability 
such that their submission could be considered as an informal 
claim for VA compensation.  See 38 C.F.R. §§ 3.155, 3.157 
(2004).

Pursuant to the veteran's claim for service connection for a 
gastrointestinal disability received on April 10, 2003, the 
RO developed his claim and denied it on a direct basis in a 
July 2003 rating decision.  The veteran filed a notice of 
disagreement with this denial that was received by the RO on 
July 31, 2003, in which he contended that his irritable bowel 
syndrome and gastroesophageal reflux disease was secondarily 
related to his service-connected PTSD.  The RO interpreted 
this contention to be a new claim for service connection for 
a gastrointestinal disability on the basis of being 
secondarily related to a service-connected disability and, 
after having obtained a VA physician's opinion in October 
2003 averring an etiological nexus between the two syndromes, 
granted the veteran service connection for irritable bowel 
syndrome and gastroesophageal reflux disease as secondary to 
PTSD, using the date on which he raised his contention of a 
secondary relationship on July 31, 2003 as the basis for the 
effective date of the award.

The Board has reviewed the veteran's claim for service 
connection for irritable bowel syndrome and gastroesophageal 
reflux disease that was filed on April 10, 2003, and finds 
that it was worded in a sparsely simple and very general and 
broad manner.  It merely stated that he desired service 
connection for irritable bowel syndrome and gastroesophageal 
reflux disease and requested that he be advised how to 
substantiate his claims, pursuant to the VCAA.  His claim of 
April 10, 2003 advanced no specific theory of service 
connection to the exclusion of any other avenue through which 
service connection for these disabilities may be awarded.  38 
C.F.R. § 3.303 provides that determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  
Therefore, the Board finds that the proper effective date for 
the award of service connection for irritable bowel syndrome 
and gastroesophageal reflux disease should be April 10, 2003, 
the date of receipt of the veteran's claim.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  


ORDER

An effective date of April 10, 2003 for the award of service 
connection for irritable bowel syndrome and gastroesophageal 
reflux disease is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


